The Surrogate.
Bearing Borman died Nov. 29th, 1884, aged 87 years, leaving him surviving Mary E. Borman, widow by his second marriage, six sons, five daughters and two minor grandchildren of his youngest deceased son, being his heirs at law by his first wife who died intestate in 1866. He had no children by his second wife. Mr. Borman was one of the pioneer settlers of the town of Sherman, and was an industrious, frugal and prosperous farmer. He purchased, cleared and paid for a farm of 359 acres which, at the decease of his first wife, Avith whom he had lived happily, was Avell stocked with cows and other cattle. His sons had assisted him in clearing up the farm, and his daughters in the household work.
Soon after his marriage in 1868, to his second Avife, Avhose maiden name was Mary E. Horton, the deceased gave to his son Albert, Avho had married her sister, an improved and valuable farm of 116 acres in Sherman, reserving the right to cut his fuel thereon during life. This Avas the only advancement he made to any of his children.
Nearly eight years previously to his death, and *114when of the age of 79 years, he made his alleged will, offered for probate, dated October 30th, 1876, by which he devised all his estate, real and personal, of the value of about §7,000, to his wife, Mary E. Dorman, by his second marriage, and appointed her executrix.
His youngest daughter, Adelaine, a girl in poor health and without pecuniary means, kept house for him from the death of his first wife until after his second marriage. None of his children lived in his family after Adelaine left; his household afterwards consisting of himself and the beneficiary, who had one daughter by a former husband. The cause of Adelaine’s leaving home was some trouble with her step mother, and her father’s unwillingness for her to remain. His children lived with him, working on the farm until of age, and some of them several years afterwards.
He claimed that his children were opposed to the second marriage, and after the death of his first wife in 1868, and before making his will in 1876, there wras apparently a very marked change in his feelings towards all his children except Albert, and against him at times, so much so as to lead him to denounce them, in the public streets, stores and shops of the village wdiere he lived, as robbers and thieves, usually introducing the subject himself, stating that he had no children, that they were all trying to rob him, which statements were untrue in fact; also stating that not one of them should ever have a cent of his property. On these occasions, extending through several years before and after making his will, his manner was *115violent, his denunciations of all his children unsparing, numerous witnesses testifying that the expression of his eyes on these occasions was wild, his face flushed, and that his whole demeanor showed great nervous excitement, and that this tendency increased with his age. When speaking upon other subjects than his children, his manner and conversation were usually mild and reasonable, and in matters not relating to them he was rational, and transacted business with good judgment and discretion. He was a man of naturally nervous temperament, quite positive in his opinions, earnest and emphatic in his manner of expressing them.
Immediately previously to making his will, he expressed his intention of deeding his property to his wife, so that his children should not have any of it, and on the day the will was made he went to an attorney’s office, unaccompanied by his wife, with the intention of conveying his property to her by deed, but being then advised not to allow his property to pass from his control during life, he instead executed the will in question; and afterwards, on the same day, called a neighbor into his house, when Mrs. Dorman, the beneficiary, commenced the conversation by saying: u We have got them devils fixed,” referring to the will and her husband’s children; to which the testator replied: “ Yes I have willed every thing I have got to that woman who sits there,” referring to the beneficiary.
On the occasions mentioned, before and after making his will, when denouncing his children as robbers and thieves, and as trying to rob him, and declaring *116that they were not his children, when told by his neighbors and friends that his children were not robbers and thieves, that they were his children, and were not trying to rob him of his property, he usually refused to be reasoned with upon the subject, and growing excited and boisterous, denounced them more and more.
Some years before making his will, he purchased a house and lot in the village of Sherman, and moved there and resided until his death, renting his farm to others. He had some litigation with his son, Archibald, in 1870, and in 1879 with Albert, to whom he had given a farm, these sons in each case commencing the actions and hot succeeding in either. This litigation with Archibald in 1870 might be a reason for disowning and denouncing him, but not for his continued and indiscriminate denunciation of his five daughters and other, sons with whom he had had no personal difficulties.
I find from the evidence that Bearing Dorman at the time this will was made, October 30th, 1876, was not of sound and disposing mind; that he was a monomaniac on the subject of his children; that he had the insane delusion that they were his enemies and were combined against him to rob him of his property, leading him to disown them as his children and to disinherit them from any share in his property which they had assisted him in accumulating; and that such tendency and delusion were aggravated by the undue influence of the stepmother of his children.
That a man laboring under such delusion is incompetent to make a will relating to the subject of his *117delusion and affected by it, although rational and competent to transact business upon other subjects, is a well established principle of law, sustained by numerous authorities (Matter of Shaw’s will, 2 Redf., 107; Lathrop v. Borden, 5 Hun, 560; Stanton v. Wetherwax, 16 Barb., 259; Seaman’s Friend society v. Hopper, 33 N. Y., 619; Morse v. Scott, 4 Dem., 507; In re McCue, 17 Week. Dig., 501; Riggs, v. Am. Tract Soc., 95 N. Y., 503).
I, therefore, dismiss the proceeding for its probate.